Citation Nr: 0946012	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 20 percent for left 
knee instability with torn meniscus.  

4.  Entitlement to service connection for a lumbar spine 
disability to include as secondary to service-connected left 
knee disabilities.  

5.  Entitlement to service connection for a cervical spine 
disability to include as secondary to service-connected left 
knee disabilities.  

6.  Entitlement to service connection for neuropathy of the 
right lower extremity to include as secondary to lumbar spine 
disability.


7.  Entitlement to service connection for neuropathy of the 
left lower extremity to include as secondary to lumbar spine 
disability.

8.  Entitlement to service connection for neuropathy of the 
right upper extremity to include as secondary to cervical 
spine disability.

9.  Entitlement to service connection for neuropathy of the 
left upper extremity to include as secondary to cervical 
spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1978, and from March 1980 to March 1984.  The Veteran 
had subsequent Reserve service in the 1990's, but no active 
duty for training (ADT).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2008 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The Veteran testified 
at a Travel Board hearing before the undersigned in May 2009.  

The issues of service connection for peripheral neuropathy of 
the left lower and both upper extremities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Veteran raised the issue of service connection for 
postoperative scarring of the left knee.  The Board refers 
this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  On May 15, 2009, at his Travel Board hearing, prior to 
the promulgation of a decision in the appeal of the issue of 
entitlement to TDIU, the Board received notification from the 
Veteran that a withdrawal of this appeal is requested.

2.  The Veteran's degenerative joint disease of the left knee 
results in flexion limited to 110 degrees by pain, but not 
restricted to the functional equivalent of 30 degrees, as 
well as extension limited to 5 degrees, but not the 
functional equivalent of 10 degrees.  

3.  The Veteran has no more than moderate instability of the 
left knee.  

4.  Lumbar spine disability is aggravated by service-
connected left knee disabilities.  

5.  Cervical spine disability is aggravated by service-
connected left knee disabilities.  

6.  Right lower extremity radiculopathy is etiologically 
related to lumbar spine disability.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran in the appeal of the issue of entitlement to TDIU 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5299-5260 (2009).

3.  The criteria for a rating in excess of 20 percent for 
left knee instability with torn meniscus are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5257 
(2009).

4.  A lumbar spine disability is aggravated by the service-
connected left knee disabilities.  38 U.S.C.A. § 1101 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2006).  

5.  A cervical spine disability is aggravated by the service-
connected left knee disabilities.  38 U.S.C.A. § 1101 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2006).  

6.  Right lower extremity radiculopathy is proximately due to 
service-connected lumbar spine disability.  38 U.S.C.A. §§ 
1101 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, a 
VCAA letter was sent in May 2006 which fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that, for increased 
rating claims, notice provided to the Veteran under 
38 U.S.C.A. § 5103 need not be "veteran specific," and that 
VA is not required to notify the Veteran that he may submit 
evidence of the effect of his worsening disability on his 
daily life, nor is VA required to notify the Veteran of 
diagnostic codes that his disability may be rated under.  See 
Vazquez-Flores/Wilson v. Shinseki, No. 2008-7150 (Fed. Cir., 
Sept. 4, 2009).  Nonetheless, the Board notes that, in a June 
2008 letter, the Veteran was informed of the diagnostic codes 
that his disability (left knee) may be rated under, and was 
notified that he may submit evidence regarding the impact of 
his disabilities on his employment and daily life. 

The Board notes that the VCAA notices along with the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) provided information to the claimant relevant to 
the specific pertinent diagnostic codes.  Also, in addition, 
in the June 2008 letter, the section entitled "How VA 
Determines the Disability Rating," specifically cited to the 
impact on employment and described the types of evidence 
which would support the claim.  The claimant was also told 
that disability rating range from zero to 100 percent based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

The Federal Circuit recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The examinations are 
adequate as the examiner reviewed the pertinent history, 
examined the Veteran, discussed current symptoms, and 
provided rationale.  Therefore, the examinations in this case 
are adequate upon which to base a decision.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  At his Travel Board hearing, prior to the 
promulgation of a decision in the appeal of the issue of 
entitlement to TDIU, the Veteran withdrew his appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

With regard to the higher rating for left knee arthritis, 
before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In an August 1994 rating decision, service connection for 
left knee pain with torn lateral meniscus was granted and a 
10 percent rating was assigned under Diagnostic Code 5257, 
effective December 1993.  Thereafter, the 10 percent rating 
was confirmed and continued.  

In February 2006, correspondence was received from the 
Veteran in which he requested a higher rating.  In 
conjunction with his claim, the Veteran was afforded a VA 
examination in June 2006.  At that time, it was noted that 
the Veteran had undergone an arthroscopic meniscectomy of the 
left knee.  The Veteran did not use any assistive aids for 
walking, but walking was limited to 1/4 of a mile.  He did not 
have constitutional symptoms of arthritis, incapacitating 
episodes of arthritis, or limitation on standing.  His gait 
was antalgic, but there was no evidence of abnormal weight 
bearing.  Lachman's and anterior drawer sign were positive.  
There was instability on examination.  There was no varus or 
valgus instability.  Lateral collateral ligaments and medial 
collateral ligaments were stable.  There was no functional 
anterior crusciate ligament.  Post drawer was negative.  
Range of motion testing revealed motion from 5 degrees of 
extension to 130 degrees of flexion.  However, there was pain 
beginning at 110 degrees of flexion.  Limitation of motion on 
repetitive use was 110 to 130 degrees of flexion.  There was 
no ankylosis.  X-rays revealed a possible small oval loose 
body visualized over the medial femoral condyle.  The 
diagnoses were left knee post-traumatic degenerative joint 
disease and chronic anterior cruciate ligament tear.  The 
left knee disabilities resulted in mild impairment in 
feeding; moderate impairment in shopping, recreation, and 
traveling; severe impairment in chores and exercise; and they 
prevented sports.  The examiner noted that the Veteran did 
not have flare-ups, but rather had progressive worsening of 
pain and symptoms of "giving way."  Pain was worse with 
activity.  There was a history of swelling, but no locking or 
catching.  

Thereafter, in a September 2006 rating decision, a separate 
10 percent rating was granted for degenerative joint disease 
of the left knee under Diagnostic Code 5299-5260 effective 
February 2006.  

In September 2007, the Veteran was afforded another VA 
examination.  The examination findings were identical to the 
prior June 2006 examination report.  In addition, an addendum 
indicated that the instability described in the examination 
report was moderate in degree.

In a January 2008 rating decision, an increased rating of 20 
percent was granted for left knee instability with torn 
meniscus under Diagnostic Code 5299-5297, effective February 
2006.  

The Veteran testified at a Travel Board hearing in May 2009.  
At that time, the Veteran related that his knee brace was no 
longer working.  He indicated that he had more problems with 
his left knee in the cold weather and in rainy weather.  He 
indicated that he had a constant high level pain.  He 
described having problems navigating stairs and walking.  He 
stated that he would get swelling and has had his knee 
drained in the past.  He reported that his left knee was 
bigger in size than his right knee.  

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  

Since the Veteran has undergone a meniscectomy, the more 
appropriate rating between Diagnostic Codes 5258 and 5259 is 
Diagnostic Code 5259 which reflects removal.  However, that 
code also contemplates limitation of motion.  The RO has 
alternatively rated the Veteran based on limitation of motion 
for his arthritis.  To rate under both 5259 and the codes 
governing limitation of motion would be pyramiding.  

With regard to arthritis and range of motion, arthritis due 
to trauma, confirmed by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis, 
when established by x-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

In this case, the Veteran does not meet the criteria for a 
compensable rating based on limitation of flexion or 
extension.  Motion was limited to 5 degrees of extension to 
130 degrees of flexion.  Considering DeLuca factors, motion 
was limited to 110 degrees of flexion due to pain.  

Although the left knee disability is not compensably 
disabling under Diagnostic Codes 5260 or 5261 per their 
criteria, the Veteran was assigned a 10 percent rating based 
on his flexion impairment.  The assigned 10 percent rating 
was appropriate as he has painful flexion.  See 38 C.F.R. 
§ 4.59.  However, a higher rating is not warranted as the 
Veteran does not have limitation of flexion to 30 degrees or 
the functional equivalent thereof; or limitation of extension 
to 10 degrees or the functional equivalent thereof or painful 
extension.  

In a precedent opinion, VA's General Counsel concluded that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.

GC has held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998). 

The Veteran has separately been assigned a 20 percent rating 
based on instability.  Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

In this case, the Veteran's instability of the left knee, as 
shown on Lachman's and anterior drawer testing, but not 
valgus or varus testing, is moderate in degree, as determined 
by a VA physician.  Although the Veteran may believe that his 
instability is severe, the examiner is more competent to make 
a complex medical assessment.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  Therefore, the VA examiner's opinion 
is more probative than the Veteran's opinion in that regard.  
As such, a higher rating is not warranted based on a finding 
of severe lateral instability.  Subluxation was not shown, so 
that criterion may not be the basis for a higher rating.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for left knee arthritis or in excess of 
20 percent for left knee instability.  

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's left 
knee disabilities with the established criteria found in the 
rating schedule knee disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities.  
There is evidence of industrial interference; however, that 
evidence does not reflect that the degree of impairment 
contemplated in the ratings assigned is insufficient.  There 
is no evidence that the Veteran's service-connected left knee 
causes marked interference with employment.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected left knee disability causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.



Service Connection

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  An appellant generally is not 
competent to diagnose his mental condition; he is only 
competent to identify and explain the symptoms that he 
observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 
1 (2009).

While the Veteran is competent to report back and neck 
problems, the VA medical opinions cited below are more 
probative since the issues at hand do not involve a simple 
medical assessment, but rather requires a complex medical 
assessment with regard to etiology.  See Jandreau; see also 
Woehlaert.  

As discussed at his Travel Board hearing, some of the 
Veteran's service treatment records are unavailable for 
review.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The Veteran's active duty was served during peacetime.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran also had Reserve service in the 1990's, but no 
ADT.  Service connection may also be granted for disability 
resulting from disease or injury incurred during ADT, or 
injuries suffered during inactive duty training (IDT) to 
include when a cardiac arrest or a cerebrovascular accident 
occurs during such training.  See 38 U.S.C.A. §§  101(24), 
106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Active military service includes active duty, any period of 
ADT during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of IDT during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 1106; 38 
C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service 
connection on a presumptive basis is not available where the 
only service performed is ADT or IDT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect the Veteran injured his 
low back while lifting weights in January 1982.  He was 
diagnosed as having a pulled muscle.  Thereafter, in May 
1983, he was involved in a motor vehicle accident.  He 
reported having low back and neck pain.  He was diagnosed as 
having lumbago and cervicalgia.  About 2 months later, in 
July 1983, he reported that his back pain had resolved.  

Post-service, the Veteran was seen by a private physician in 
October 1984.  It was noted that he had a "2 and 1/2 percent 
permanent partial impairment of the lumbar spine" which was 
causally related to the May 1983 motor vehicle accident.  
However, the physician indicated that the Veteran described 
the accident to him and essentially indicated that he did not 
review the Veteran's prior medical records.  

Furthermore, the Veteran's subsequent Reserve service records 
reflect that the Veteran underwent an examination in August 
1989.  On his Report of Medical History, the Veteran denied 
having current back pain and neuritis.  Physical examination 
revealed no spine, neck, upper, or lower extremity 
abnormalities, other than the left knee.  The musculoskeletal 
and neurological systems were normal (other than the left 
knee).  

A July 1993 medical board evaluation revealed no spine, neck, 
upper, or lower extremity abnormalities, other than the left 
knee.  The musculoskeletal and neurological systems were 
normal (other than the left knee).  Prior to his separation 
from service, the Veteran was examined in a Janaury1984.  On 
his Report of Medical History, the Veteran denied having 
current back pain and neuritis.  Physical examination 
revealed no spine, neck, upper, or lower extremity 
abnormalities, other than the left knee.  The musculoskeletal 
and neurological systems were normal (other than the left 
knee).  

The post-Reserve medical records reflect that the Veteran was 
afforded VA examinations in September 1994 and July 1995.  No 
lumbar spine, cervical spine, upper or lower extremity (other 
than knees) complaints were made nor was a diagnosis made.  

Thus, in sum, while the Veteran complained of back and neck 
pain in 1983, the record shows that this matter resolved.  
Although the private examiner indicated a type of permanent 
lumbar disability, this clearly was unsubstantiated in the 
subsequent records which consistently revealed normal spine 
evaluations.  

Following all service periods, in September 2005, a private 
physician and a private nurse indicated that the Veteran had 
been referred for low back pain with right leg pain.  A 
magnetic resonance imaging (MRI) revealed a sizable disc 
bulge at L4-5 which was a little bit worse on the right, 
which might be the source of his pain.  It was also noted 
that he had numbness in his feet.  In addition, the Veteran 
reported a one-week history of hand numbness without 
radiating arm pain from his neck or neck pain.  The physician 
did not know the etiology of this hand numbness.  The Veteran 
underwent a lumbar transforaminal steroid injection.  It was 
noted that he had a long history (12 years, dating the onset 
post-service) of back pain.  In a December 2005 letter, the 
physician indicated that the L4-5 and L5-S1 discs were 
moderately to severely degenerated.  In addition, he had 
cervical spondylosis which was "pretty bad" at C6-7.

In November 2005, the Veteran had an MRI of the cervical 
spine performed which revealed C5-6 posterior disc bulge with 
moderate to severe right foraminal stenosis secondary to 
spondylosis and mild central stenosis; C6-7 diffuse posterior 
disc bulge; moderate right foraminal stenosis secondary to 
spondylosis; and mild central stenosis.  

VA records show that he Veteran complained of back pain in 
March 2006.  At that time, he reported that he injured his 
back during service and after service when he fell down a 
flight of stairs.  

Subsequent private June 2006 records reflect a diagnosis of 
degenerative disc disease of the lumbar spine with 
radiculopathy.  

In June 2006, the Veteran was also afforded a VA examination.  
It was initially noted by the examiner that the Veteran's 
left knee injury might have triggered his lumbar spine 
problem because of altered gait.  X-rays revealed disc space 
narrowing at L4-5 and L5-S1.  It was later noted that the 
Veteran had instability of the left knee due to an inservice 
injury which led to an altered gait and caused lumbar spine 
problems due to the altered gait mechanics.  A September 2007 
VA examination report concurred.  

In December 2007, the Veteran was afforded a VA spine 
examination.  The claims file was reviewed.  Physical 
examination revealed disabilities of the cervical spine, 
lumbar spine, and radiculopathy (related to the lumbar spine 
disability) down the right side.  Specifically, x-rays showed 
mild degenerative changes with loss of disc space and tiny 
endplate osteophytes; lower cervical spine changes and 
degenerative disc disease.  The examiner opined that the 
Veteran's low back and cervical spine disabilities were not 
incurred in service because the Veteran had a normal spine 
examination and no complaints after the inservice back 
incidents.  Rather, the examiner opined that the left knee 
condition aggravated his lumbar and cervical spine by causing 
him to compensate for his left knee with his back.  In 
particular, the Veteran did not have any lumbar or cervical 
pain prior to the left knee injury.  The examiner indicated 
that 50 percent of the loss of motion, increased pain, and 
radiculopathy may be related to the left knee, but there was 
no way to accurately quantify this.  Again, the examiner 
emphasized that the medical considerations for considering 
the left knee condition as being causal in the worsening back 
condition was the concept of compensation for one injury by 
overuse of another muscle group.  The examiner stated that it 
was likely that the veteran splinted his left knee with the 
use of his spine; thus increasing the speed of degeneration.  

The examiner was requested to perform a reevaluation for an 
inadequate examination, although he explained why the prior 
examination was adequate.  A complete discussion of the 
pertinent records was included.  The examiner's opinion as 
indicated above remained the same.  

Thereafter, additional private records were received which 
included a September 2008 report in which the Veteran 
reported chronic low back pain secondary to military trauma.  
He also reported that he had numbness and tingling in the 
upper and lower extremities which were considered to be due 
to other injuries.  However, the neurological examination 
which was performed revealed normal findings.  

The RO noted that spondylosis and spondylosis is a congenital 
disorder and not a disease or injury in the meaning of 
applicable legislation for compensation purposes.  

The Board notes that congenital or developmental defects are 
not considered diseases or injuries for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2006); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent 
opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 
1990) (a reissue of General Counsel opinion 01-85 (March 5, 
1985)) held, in essence, that a disease which is considered 
by medical authorities to be of familial (or hereditary) 
origin must, by its very nature, be found to have pre-existed 
a claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constitute aggravation of the condition.  Moreover, 
congenital or developmental defects, as opposed to diseases, 
cannot be service-connected because they are not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id.  

The RO did, however, concede that service connection may be 
granted for a secondary disorder (including a congenital 
disorder) on the basis of aggravation, but since the baseline 
level of severity of the lumbar spine spondylosis and 
cervical spine spondylosis could not be established, 
aggravation could not be established.  At this juncture, the 
Board notes that the Veteran has multiple diagnoses of low 
back and cervical spine disorders including spondylosis, 
degenerative joint disease, and degenerative disc disease.  
With regard to secondary service connection, the RO correctly 
indicated that secondary service connection may be granted, 
but the RO incorrectly cited to the amended 38 C.F.R. § 3.310 
as applicable and as a basis for the denial of secondary 
service connection.  However, as noted above, the former 
version applies in this case and is more advantageous to the 
Veteran.

In sum, there is inservice evidence of low back and cervical 
spine complaints.  The Veteran was diagnosed as having 
lumbago and cervicalgia.  However, the Veteran apparently 
recovered from the low back and neck pain without sequalae as 
evidenced by the subsequent evaluations which revealed no low 
back or neck complaints and no low back or neck diagnosis.  

Although a private examiner indicated in 1984 that the 
Veteran had a lumbar spine disability due to service, he did 
not have the benefit of the review of the pertinent medical 
history as his opinion was subsequently contradicted by 
multiple normal clinical findings.  VA examiners thereafter 
opined that the low back and neck disabilities were related 
to the left knee disability, but were not incurred in 
service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion is derived.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In sum, in Nieves- Rodriguez, the Court indicated that it is 
the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion.  

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

As noted, the private examiner did not have the opportunity 
to review the pertinent records in 1984 and the medical 
evaluation dated subsequent to the 1984 report were normal 
with regard to the low back and neck on examination.  

The June 2006 VA examiner opined that the Veteran had 
instability of the left knee due to an inservice injury which 
led to an altered gait and caused lumbar spine problems due 
to the altered gait mechanics.  A September 2007 VA 
examination report concurred.  

Likewise, the December 2007 examiner opined that the 
Veteran's low back and cervical spine disabilities were not 
incurred in service because the Veteran had a normal spine 
examination and no complaints after the inservice back 
incidents.  This examiner provided a full discussion of the 
pertinent medical records and the report was more complete 
than any prior medical report and opinion.

The December 2007 VA examiner's conclusion is supported by 
the documentary record, as review by the examiner, and as 
addressed by the examiner.  The examiner further opined that 
the left knee condition aggravated his lumbar and cervical 
spine by causing him to compensate for his left knee with his 
back.  The examiner explained that the Veteran did not have 
any lumbar or cervical pain prior to the left knee injury and 
that the medical considerations for considering the left knee 
condition as being causal in the worsening back condition was 
the concept of compensation for one injury by overuse of 
another muscle group.  The examiner stated that it was likely 
that the Veteran splinted his left knee with the use of his 
spine; thus increasing the speed of degeneration.  

The Board finds that the December 2007 VA examination report 
contains the most thorough medical opinion of record.  This 
opinion was based on a review of the accurate history and was 
generally supported not only by the record, but by two other 
VA examination opinions.  Thus, the Board attaches the most 
significant probative value to the VA opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included access to the accurate background of the 
veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).

The most probative evidence establishes that direct service 
connection is not warranted for lumbar spine or cervical 
spine disabilities as any inservice lumbar or cervical injury 
resolved prior to separation.  There was no mention of 
arthritis being manifest in the presumptive period.  However, 
the VA opinion provides a competent and probative basis to 
grant secondary service connection.  With regard to secondary 
service connection, there is a service-connected disease or 
injury: the left knee disabilities.  The next issue is 
whether there is disability that is due to the service 
connected disabilities.  The competent and most probative 
evidence establishes that current lumbar spine and cervical 
spine disabilities (diagnosed as spondylosis, degenerative 
joint disease, and degenerative disc disease) are 
etiologically related to the left knee disabilities on the 
basis of aggravation.  Accordingly, the Board finds that 
service connection is warranted for lumbar spine and cervical 
spine disabilities.  

With regard to the claim of service connection for 
radiculopathy, the most probative medical examination report 
also established that the Veteran had numbness down his right 
lower extremity as related to his lumbar spine disabilities.  
The Board finds this evidence sufficient to grant service 
connection for right lower extremity radiculopathy as 
secondary to service-connected lumbar spine disability.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for lumbar spine, cervical 
spine, and right lower extremity radiculopathy is warranted 
based on the probative evidence discussed above.  


ORDER

Entitlement to TDIU is dismissed.  

An initial rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.  

A rating in excess of 20 percent for left knee instability 
with torn meniscus is denied.  

Service connection for lumbar spine disability as secondary 
to service-connected left knee disabilities is granted.  

Service connection for cervical spine disability as secondary 
to service-connected left knee disabilities is granted.  

Service connection for right lower extremity radiculopathy 
secondary to service-connected lumbar spine disabilities is 
granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Veteran reported hand numbness in September 2005, but it 
was not radiating from his neck.  The Veteran also reported 
bilateral foot numbness.  However, the subsequent VA 
examinations did not find that the Veteran had left lower 
extremity or bilateral upper extremity radiculopathy.  

The September 2008 private report contained contradictory 
findings.  It was noted that the Veteran had numbness and 
tingling in the upper and lower extremities which were 
considered to be due to other injuries.  However, the 
neurological examination which was performed revealed normal 
findings.  

In light of the contradictory findings and the grant of 
service connection for lumbar and cervical spine disabilities 
above, the Board finds that the Veteran should be afforded a 
VA neurological evaluation to resolve whether he currently 
has left lower extremity and/or bilateral upper extremity 
radiculopathy which is related to those service-connected 
disabilities.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issues of service connection for left 
lower extremity radiculopathy as secondary to 
service-connected lumbar spine disability and 
service connection for bilateral upper 
extremity radiculopathy as secondary to 
service-connected cervical spine disability.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 

(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Schedule the Veteran for a VA 
neurological examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  Based on a 
review of the claims file and any 
examination findings, the examiner should 
determine if the Veteran has 
radiculopathy of the left lower 
extremity, left upper extremity, and/or 
right upper extremity.  

If so, the examiner should state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
radiculopathy of the left lower extremity 
disability is proximately due to, or the 
result of, the service-connected lumbar 
spine disability.  The examiner should 
also opine as to the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current radiculopathy 
of the left lower extremity is 
permanently aggravated by the Veteran's 
service-connected lumbar spine 
disability.  

The examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current radiculopathy 
of the upper extremities (specifying 
which side or both) is proximately due 
to, or the result of, the service-
connected cervical spine disability.  The 
examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
radiculopathy of the upper left and/or 
right extremity is permanently aggravated 
by the Veteran's service-connected 
cervical spine disability.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


